

115 HRES 641 IH: Recognizing the 150th Anniversary of Morehouse College and its contributions to the United States and the world.
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 641IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mr. Lewis of Georgia (for himself, Mr. Bishop of Georgia, Mr. Richmond, Mr. David Scott of Georgia, Mr. Johnson of Georgia, Mr. Woodall, Mr. Collins of Georgia, Mr. Jody B. Hice of Georgia, Mr. Ferguson, Mrs. Beatty, Mr. Carson of Indiana, Ms. Clarke of New York, Mr. Cohen, Ms. Norton, and Mrs. Watson Coleman) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing the 150th Anniversary of Morehouse College and its contributions to the United States
			 and the world.
	
 Whereas Morehouse College is a historically Black men’s liberal arts college located in Atlanta, Georgia, with a mission to develop men with disciplined minds who will lead lives of leadership and service;
 Whereas Morehouse College has a long tradition of excellence that started during an era in which segregation and discrimination prevented African Americans from earning college degrees;
 Whereas Morehouse College was founded as Augusta Theological Institute in 1867 in Augusta, Georgia, with the purpose of preparing African-American men for careers in theology and education;
 Whereas, in 1879, Augusta Theological Institute moved to Atlanta and became Atlanta Baptist Seminary and, in 1885, relocated to its current site in the West End neighborhood of Atlanta;
 Whereas Atlanta Baptist Seminary was renamed Atlanta Baptist College in 1897 and then Morehouse College in 1913 in honor of Henry L. Morehouse, the corresponding secretary of the Northern Baptist Home Mission Society;
 Whereas, in 1929, Morehouse College, along with Spelman College and Atlanta University, formed the predecessor of the modern Atlanta University Center, today comprising Morehouse College, Spelman College, Clark Atlanta University, and the Morehouse School of Medicine;
 Whereas under the leadership of its sixth president, Dr. Benjamin Mays, Morehouse College became nationally recognized for academic excellence and educated and inspired a generation of leaders in the struggle for civil rights;
 Whereas Dr. Martin Luther King, Jr., a native of Atlanta, who became the leader of the civil rights movement and earned the Nobel Peace Prize in 1964, graduated from Morehouse College in 1948;
 Whereas Morehouse College students became leaders and pioneers in the civil rights movement, issuing An Appeal for Human Rights, launching an 18-month series of sit-ins and protests to desegregate Atlanta known as the Atlanta Student Movement, and integrating the University of Georgia;
 Whereas, in 2006, Morehouse College acquired the Martin Luther King, Jr. Collection, containing thousands of hand-written notes, sermons, letters, books, and other artifacts belonging to Dr. King;
 Whereas Morehouse College, the Nation’s largest men’s college and the only men’s historically Black college or university, currently educates nearly 2,200 students and has a network of 17,000 alumni representing 40 States and 14 countries;
 Whereas Morehouse College offers 26 majors in the three academic divisions of Business Administration and Economics, Humanities and Social Sciences, and Science and Mathematics;
 Whereas Morehouse College encourages a broad worldview through teaching methodologies and study abroad programs and promotes self-discovery through character development and the study of the history and culture of Black people;
 Whereas Morehouse College, the first historically Black college or university to graduate a Rhodes Scholar, has graduated four Rhodes Scholars; and
 Whereas included among Morehouse College’s illustrious alumni are Cabinet secretaries; Members of Congress; diplomats; Federal judges; a Surgeon General of the United States; State legislators; leaders in sports, the sciences, and the arts; and the first African-American Mayor of Atlanta: Now, therefore, be it
	
 That the House of Representatives celebrates and honors Morehouse College for its rich 150-year legacy, for its service to the African-American community, and for its contributions to the United States and the world.
		